DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yam et al [20050142511], further in view of Witham et al [5575638] and Kijimoto [20040163639].
With respect to claim 1, Yam, with exception to the bold text,  discloses: A cooking appliance, comprising: a central gas cooktop burner (22) having an associated digital gas valve (configured to couple the central gas cooktop burner to a gas supply [paragraph 0026]; first and second gas cooktop burners (20, 24) disposed on opposite sides of the central gas cooktop burner and having associated digital gas valves respectively configured to couple the first and second gas cooktop burners to the gas supply; and a controller (knob assembly 108, 110, 112 on edge 102) coupled to the digital gas valves of each of the central, first and second gas cooktop burners and configured to operate the central, first and second gas cooktop burners in first, second, and third modes, wherein in the first mode the central gas cooktop burner is configured to be operated individually with the first and second gas cooktop burners deactivated [paragraph 0049], in the second mode the central gas cooktop burner is configured to be operated collectively as a combined cooktop burner with the first and second gas cooktop burners [see FIG 8], and in the third mode the first and second gas cooktop burners are configured to be operated individually from one another with the central gas cooktop burner deactivated [see FIG 9, paragraph 0026-0030].
Yam further discloses:
{cl. 2} The cooking appliance of claim 1, wherein the first mode is a wok mode and the second mode is a griddle mode [paragraph 0031].
{cl. 3} The cooking appliance of claim 1, wherein the central gas cooktop burner has a higher maximum heat output than either of the first and second gas cooktop burners, and wherein the controller is configured to control the digital gas valves of the central, first and second gas cooktop burners when in the second mode to equalize respective heat outputs of the central, first and second gas cooktop burners [paragraph 0034-0036].
Witham makes up for the deficiencies of Yam by teaching a digital gas valve associated with a respective burner [col 5, line 16-col 6, line 39].
Kijimoto makes up for the deficiencies of Yam regarding a burner having an associated valve by teaching a fryer with multiple burners cooperating to provide different heat outputs [paragraph 0026].
The combination would therein teach the invention as fully claimed, wherein the addition of Witham provides a digital gas valve known in the art that provides user notifications. The addition of Kijimoto allows for a burner to be individually controlled to allow for different heat outputs, shows another means to achieve the goal of Yam to provide a burner combination with various heat outputs.
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Yam with the teachings of Witham and Kijimoto because the combination would provide an alternative means to reach already desirable goals of a burner to produce varying heat outputs.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yam et al [20050142511], in view of Witham et al [5575638] and Kijimoto [20040163639], further in view of Martinez Diez et al [20170138606].
With respect to claims 7-10, Yam discloses the invention as claimed, however does not disclose certain limitations regarding orientation/shape of the burners.
Martinez Diez makes up for these deficiencies by teaching:
{cl. 7} The cooking appliance of claim 1, further comprising a left front gas cooktop burner, a right front gas cooktop burner, a left rear gas cooktop burner and a right rear gas cooktop burner arranged in a rectangular configuration, wherein the central gas cooktop burner is arranged proximate a geometric center of the rectangular configuration [see FIG 1].
{cl. 8} The cooking appliance of claim 7, wherein the first gas cooktop burner is arranged proximate a midpoint of a front line extending between the left front gas cooktop burner and the right front gas cooktop burner, and wherein the second gas cooktop burner is arranged proximate a midpoint of a rear line extending between the left rear gas cooktop burner and the right rear gas cooktop burner [see FIG 1].
{cl. 9} The cooking appliance of claim 1, wherein each of the central gas cooktop burner and the first and second gas cooktop burners is round, and wherein the central gas cooktop burner has a larger diameter than each of the first and second gas cooktop burners [see FIG 1, reference to element 6].
{cl. 10} The cooking appliance of claim 1, wherein the central gas cooktop burner and the first and second gas cooktop burners form a burner group, and wherein the cooking appliance further comprises a control selector coupled to the controller and configured to control an output level in response to user input and a selector control coupled to the controller and assigned to the burner group, wherein the controller is configured to assign the control selector to the burner group when the selector control is activated [see FIG 1, paragraph 0040-0045].
It would have been obvious at the time of filing the invention to modify the cooktop of Yam with the teachings of Martinez Diez because Martinez Diez provides a known arrangement for a cooktop that will allow for cooking of different sized cooking utensils simultaneously.
Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yam et al [20050142511], in view of Witham et al [5575638] and Kijimoto [20040163639], further in view of Crnkovich [20070125356].
With respects to claims 15 and 20, Yam discloses the invention as substantially claimed, however does not disclose certain features of the user interface as claimed. Crnkovich makes up for these deficiencies by teaching:
{cl. 15} The cooking appliance of claim 1, further comprising a user interface coupled to the controller and configured to select from among the first, second and third modes, wherein the controller is configured to select the first, second and third modes in response to user input received from the user interface [see FIG 2, paragraph 0017-0019].
{cl. 20} The cooking appliance of claim 1, wherein the user interface includes a control selector (14) coupled to the controller and configured to control an output level in response to user input and first and second selector controls coupled to the controller and respectively assigned to the first and second gas cooktop burners when the third mode is selected, and wherein the controller is configured to assign the control selector to the first gas cooktop burner when the first selector control is activated and assign the control selector to the second gas cooktop burner when the second selector control is activated [see FIG 1, paragraph 0020-0026].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the apparatus of Yam to include the user interface of Crnkovich because Crnkovich provides a single controller for multiple burners that allows a user to accurately control output of a desired burner.
Claims 4-6, 8, 11-14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, does not teach, suggest or make obvious the invention as claimed/ As an example, the prior art does not have the ability of a variable control in addition to the control to change the output levels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
9/7/2022